PER CURIAM:
In this claim, submitted on the pleadings, claimant is seeking $423.00 as reimbursement for storage charges incurred when claimant’s insured’s burned automobile was held by the State Police pending an investigation of arson. The car was released when arson could not be proved, and the claimant paid the cost of the vehicle’s storage.
Respondent admits the validity and amount of the claim, stating that sufficient funds were available in its appropriation for the fiscal year involved from which the obligation could have been paid. Accordingly, the Court makes an award to the claimant in the amount requested.
Award of $423.00.